Title: Archibald Robertson to Thomas Jefferson, 16 May 1812
From: Robertson, Archibald
To: Jefferson, Thomas


          Dear Sir Lynchburg 16th May 1812 
          I have made enquiry of the Inspectors & others that saw Mr Bankheads Tobo inspected and must decline for the present making an offer for it, the quality not being such as would suit us—
          I take the liberty of troubleing you with a letter herein for Mr Higginbotham, which you will have the goodness to forward on your return to Albemarle—
          By the bearer you will receive the articles in your memo—I remain—
          Respectfully Your Mo ob StA. Robertson
        